Title: To George Washington from Brigadier General Henry Knox, 16 February 1778
From: Knox, Henry
To: Washington, George



Sir.
Boston February 16th 1778

I receiv’d your Excellencys two Letters one of the 15th and the other of the 21 ultimo. I have given your Excellencys directions about the arms: There are in this Town and the Magazines at Springfield between 6 & 7000 new arms, I dont know the precise number but beleive it to be somewhere thereabouts, I propose to send on to Pensylvania 4000, the others will be scarcely sufficient to arm the recruits which may be rais’d in this and the neighbouring states. The arms taken at the northward are at Albany, except one thousand which are sent to Springfield to be repaird. I suppose the intended expedition will require all that remain at that place in order to arm the militia and voluntiers.
I have not yet receiv’d your Excellencys directions concerning the Artillery at Farmington in Connecticut which are guarded by Nixons continental Regiment of Genl Nixons brigade—nor the directions of the Board of War with respect to purchasing any Stores which may be wanted for the next Campaign. We have by no means lead or flints sufficient for next Campaign and if I should not receive directions before I leave this place I shall give orders to purchase all that is here even tho’ the price is very high.
There are 63 pieces of Cannon 4 Pounders in this Town and some Mortars. some of the Mortars are sent on and the others will soon follow with the Cannon.
The Legislature of this State are willing to do every thing in their power to fill the Army. It appears to me that a decisive resolve of Congress, that every State should draft a certain number of Men by some

day in March free of expence to the Continent, and admit of no alternative, will be the only proper measure that can be adopted. It is certain the money will not induce people to enter the service—there must be some other excitement to their duty.
I gave orders to Captain Pancoast of the Artificers at Allen-Town to make twelve travelling Forges, which will be more than he can accomplish before I shall return, when I will give him orders to make the number mention’d by your Excellency.
I am very sorry to inform your Excellency that the price of Work is so high in New England that the Artificers at Springfield whose times expire the 1st of March spurn at the high Wages offerd by me—Vizt—thirty Dollars ⅌r Month—One suit of Cloaths bounty—and one suit ⅌ Annum & the usual rations—As the necesity is great I am afraid I shall be oblig’d to offer them besides the above pay and Cloaths one & half ration and a jill or half pint of Rum ⅌ Day, but I shall be very careful not to incur any expence which is not absolutely necesary—I am with the highest degree of respect your Excellencys most obedient Humble Servant

H. Knox

